Citation Nr: 0101566	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability secondary to service-connected bilateral knee 
disabilities.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to 
September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied increased disability 
evaluations for the appellant's service-connected left and 
right knee disabilities, and from a November 1998 rating 
decision, which determined that new and material evidence 
sufficient to reopen a claim for service connection for a low 
back disability secondary to the appellant's bilateral knee 
disabilities had not been submitted.

The appellant and his spouse appeared at a hearing held at 
the RO on July 12, 1999.  A transcript of that hearing has 
been associated with the record on appeal.

On April 25, 2000, a videoconference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
1991 & Supp. 2000).  A transcript of that hearing has been 
associated with the record on appeal.

The issues of entitlement to increased disability evaluations 
for service-connected knees disabilities and entitlement to 
service connection for a low back disability secondary to the 
appellant's service-connected bilateral knee disabilities 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  In March 1995, the RO issued a rating decision that 
denied the appellant's claim for service connection for a low 
back disability secondary to his service-connected bilateral 
knee disabilities.  Although he was provided notice of that 
decision in March 1995, including notice of his appellate 
rights, the appellant did not perfect an appeal of that 
decision.

2.  Evidence associated with the record since the March 1995 
rating decision is so significant that it must be considered 
along with all the evidence of record in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision of the RO denying service 
connection for a low back disability secondary to the 
appellant's service-connected bilateral knee disabilities is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the March 1995 rating decision 
denying service connection for a low back disability 
secondary to service-connected bilateral knee disabilities is 
new and material, and the appellant's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence that 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Initially, the Board observes that the last final denial of 
the appellant's claim for service connection for a low back 
disability secondary to service-connected bilateral knee 
disabilities was the RO's rating decision in March 1995.  The 
appellant was notified of this decision the following month 
in March 1995.  He did not file an appeal of this decision, 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) (reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), with Tobin v. Derwinski, 2 
Vet. App. 34 (1991)).  The RO's March 1995 decision denied 
the appellant's claim because the evidence of record did not 
show that the appellant's lumbar myofascial strain with mild 
degenerative changes at L5-S1 was directly related to his 
service-connected knee disabilities.  Therefore, the Board 
will consider whether evidence submitted since that decision 
is new and material to reopen the claim.

The Board has reviewed all of the additional evidence 
received herein since the March 1995 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue at hand and, therefore, the claim is 
reopened.  In particular, the appellant submitted a medical 
opinion, dated in July 1998, from chiropractic physician, 
Michael Liuzzo, D.C., noting that the appellant suffered low 
back injuries as a result of a fall in his home in January 
1998.  At the hearings in July 1999 and April 2000, the 
appellant testified that he fell because of a locking episode 
of his right knee.  

These records are clearly "new" evidence, because they were 
not previously before RO at the time of its March 1995 
decision.  Moreover, the Board finds this new evidence to 
also be "material" in that it contributes to a more 
complete picture and is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Accordingly, the Board concludes that new and 
material evidence sufficient to reopen the claim for service 
connection for a low back disability secondary to service-
connected bilateral knee disabilities has been submitted.  
Thus, the Board reopens the claim for service connection for 
a low back disability secondary to service-connected 
bilateral knee disabilities, and remands the claim for 
further development.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for a 
low back disability secondary to service-connected bilateral 
knee disabilities is reopened, and, to this extent, the 
appeal is granted.


REMAND

1.  Low back disability

When presented with a claim to reopen a previously finally 
denied claim, VA must first determine whether the evidence 
submitted by the claimant is new and material.  If new and 
material evidence has been presented, the claim is reopened 
and VA may evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfilment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In light of the Board's action reopening the appellant's 
claim, the RO must adjudicate the appellant's claim based on 
all of the evidence of record both old and new.

2.  Knee disabilities

A remand is required in order to accord due process regarding 
the issues of entitlement to increased disability evaluations 
for the appellant's service-connected left and right knee 
disabilities.

In an August 1995 rating decision, the RO denied entitlement 
to increased disability evaluations for the appellant's 
service-connected left and right knee disabilities.  In July 
1996 the RO received the appellant's notice of disagreement 
regarding that issue.  No statement of the case (SOC) has 
been provided on these issues; so, the appellant has not had 
an opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand these issues to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  With regard to the issues of 
entitlement to increased disability 
evaluations for the appellant's service-
connected left and right knee 
disabilities, the RO should undertake any 
development indicated by the record.  The 
appellant and his representative should 
be furnished a statement of the case and 
given the opportunity to respond thereto.  
The statement of the case should set 
forth all pertinent laws and regulations, 
and should include a discussion of the 
application of those laws and regulations 
to the evidence.  If the claims remain 
denied, the appellant and his 
representative must be notified of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of these issues.  If, and only if, 
a timely an adequate substantive appeal 
is received, the claims should then be 
returned to the Board for further review, 
as appropriate.

2.  The appellant should be afforded a VA 
orthopedic examination to determine 
whether his current low back disability 
is related to his service-connected knee 
disorders, including whether due to 
trauma from a fall caused by the knee 
disorders.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Such review should include the 
appellant's testimony at the hearing in 
July 1999 and April 2000, the VA 
examination and X-ray reports dated 
February 11, 1995, and the chiropractic 
report dated July 22, 1998.

The examiner is requested to express 
an opinion as to the likelihood of a 
causal relationship between the 
appellant's low back disability and his 
service-connected knee disorders, 
including whether the low back disability 
shown in February 1995 was aggravated by 
the appellant's service-connected 
disabilities.  The examiner is encouraged 
to use phrases such as "is due to," 
"more likely than not," "equally 
likely," "less likely than not," or 
"is not due to" in expressing his or 
her conclusion.  A complete rationale 
should be provided for any opinion 
expressed. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



